UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, 2010 DELCATH SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-16133 06-1245881 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) , 23RD FLOOR NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 489-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01.Entry into a Material Definitive Agreement. Research and Distribution Agreement.Delcath Systems, Inc. (“Delcath” or the"Company") entered into a research and distribution agreement with Chi-Fu Trading Co., Ltd., a corporation organized and existing under the laws of Taiwan, dated
